DETAILED ACTION
The following is a Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 11/3/2021.
Applicant’s amendments to the specification on 7/9/2021 are sufficient to overcome the specification objection set forth in the previous office action.

Terminal Disclaimer
The terminal disclaimer filed on 11/3/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,363,167 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim 16 is objected to because of the following informalities:  amend “the surface layer” to –the electrically conductive surface layer- in ll. 5, 6, 8 & 9 (four times).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keller (2011/0071524). 
Concerning claim 16, as illustrated in Fig. 1-3b & 15, Keller discloses a surgical device for tissue cutting (device 50; [0043]), the device comprising: 
a reversibly collapsible supporting element (cutting element support ring 70 deforms to enter insertion tube 4; [0043], [0046], [0072]); and 
a reversibly collapsible cutting element attached to the supporting element, the cutting element comprising an electrically conductive surface layer on a surface of the supporting element, wherein the surface layer is configured to conduct an electrical current that causes a temperature increase in the surface layer for cutting the tissue (cutting element 60 with tabs 71 that anchor it to the support ring 70 deforms to enter insertion tube 4 and is connected to electrical lead ends 53, 76 to heat to cut tissue; [0043], [0046-0047], [0051], [0072]).
Keller fails to specifically disclose the surface layer comprises an insulator configured to couple to the supporting element and to insulate the surface layer from the supporting element.  Keller teaches that the cutting element (60) can be glued to supporting element (70), but fails to disclose a specific glue for this attachment; however, Keller further teaches using an insulative glue (clear silicone II RTV sealant, from GE.RTM) to attach the supporting element (70) to a suction cup.  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Keller such that the surface layer comprises an insulator such as the attachment/bonding glue taught by Keller configured to couple to the supporting element and to insulate the surface layer from the supporting element in order to provide the benefit of attaching the supporting element and the conductive layer as taught by Keller ([0075]).  The locations of the glue between the supporting element (70) and cutting element (60) would naturally be insulated from one another. 

Claims 1-6, 10-12, 14 & 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keller (2011/0071524) in view of Ben-Nun et al. (2011/0213359) and Parins et al. (5,603,711). 
Concerning claim 1, as illustrated in Fig. 1-3b & 15, Keller discloses a surgical device for tissue cutting (device 50; [0043]), the device comprising: 
a reversibly collapsible supporting element (cutting element support ring 70 deforms to enter insertion tube 4; [0043], [0046], [0072]); and 
a reversibly collapsible cutting element attached to the supporting element (cutting element 60 with tabs 71 that anchor it to the support ring 70 deforms to enter insertion tube 4; [0043], [0046], [0072]).
Keller fails to disclose the cutting element comprising: an electrically conductive outer layer on an outer diameter of the supporting element, the electrically conductive outer layer having a first thickness, an electrically conductive inner layer on an inner diameter of the supporting element, the electrically conductive inner layer having the first thickness, and a bottom layer on a bottom edge of the supporting element, the bottom layer having a second thickness, wherein the first thickness is thicker than the second thickness, the bottom layer configured to conduct an electrical current between the electrically conductive outer layer and the electrically conductive inner layer.  However, Ben-Nun et al. disclose a surgical device (10) for cutting tissue comprising a reversibly collapsible cutting element (30i) attached to a supporting element (48). Ben-
Keller in view of Ben-Nun et al. fail to disclose wherein the inner layer, the outer layer and the bottom layer comprise an insulator configured to couple to the 
Concerning claim 2, Keller discloses the cutting element (14) to be circular in shape (Fig.1). 
Comprising claim 3, Keller discloses a suction cup (67) attached to the supporting element (70) ([0072]; Fig. 15-16).
Concerning claim 4, Keller in view of Ben-Nun et al. fail to disclose the bottom layer having a thickness of 10-200 angstroms. It would have been an obvious matter of design choice to size the bottom layer with a thickness of 10-200 angstroms, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Concerning claim 5, Keller discloses the device (Fig. 15) capable of conducting electrical current as (1) a single electrical current pulse, or (2) a series of electrical current pulses ([0047]). 
claim 6, Ben-Nun et al. further disclose the outer layer (31a,b) coupled to a first lead (20) to conduct electrical current to the outer layer (31a,b) and to the bottom layer (32a,b), and wherein the inner layer (33a,b) is coupled to a second lead (18), the inner layer (33a,b) configured to conduct the electrical current from the bottom layer (32a,b) to the second lead (18) ([0106-0107]). 
Concerning claim 10, Keller in view of Ben-Nun et al. fail to disclose the supporting element has a thickness of 25-50 microns at a portion of the supporting element between the outer layer and the inner layer. It would have been an obvious matter of design choice to size the supporting element to have a thickness of 25-50 microns at a portion of the supporting element between the outer layer and the inner layer, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Concerning claim 11, Keller discloses the supporting element (70) composed of an elastic material ([0054]). 
Concerning claim 12, Keller discloses at least a portion of the supporting element (70) is coated with an adhesion material (glue) ([0078]). 
Concerning claim 14, Keller discloses the device to comprise a capsulotomy device (10) (Abstract). 
Claim 18 is rejected upon the same rationale as applied to claim 1. 
Claim 19 is rejected upon the same rationale as applied to claim 1. 
Claim 20 is rejected upon the same rationale as applied to claim 3. 

Allowable Subject Matter
Claims 7-9, 13, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
the prior art, neither alone nor in combination, discloses a surgical device for cutting tissue comprising a reversibly collapsible cutting element attached to a reversibly collapsible supporting element comprising the claimed layers/coatings of materials.

Response to Arguments
The Examiner notes the withdrawal of indication of allowable subject matter for claim 15 in view of the prior art of Parins et al.  Accordingly, this office action is non-final. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794